           Case 1:20-cv-05441-KPF Document 8 Filed 07/17/20 Page 1 of 1




                                                            New York Civil Liberties Union
                                                            125 Broad Street, 19th Floor
                                                            New York, NY 10004
                                                            (212) 607-3300
                                                            www.nyclu.org

                                                                                   Christopher Dunn
                                                                                   Legal Director
VIA ECF
                                            July 17, 2020

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007

              Re: Uniformed Fire Officers Assoc. v. de Blasio, 20 Civ. 5441 (KPF)

Dear Judge Failla:

       On behalf of the New York Civil Liberties Union, I write to request that the Court allow the
NYCLU to participate as amicus curiae in this matter. The plaintiffs here seek emergency relief
that would bar New York City and various constituent agencies from releasing certain disciplinary
records notwithstanding New York State’s recent repeal of the state law – section 50-a of the Civil
Rights Law -- that had rendered those records confidential. As part of its extensive work supporting
government accountability and addressing law-enforcement misconduct, the NYCLU long has
been involved in disputes about section 50-a, including several lawsuits. See, e.g., New York Civil
Liberties Union v. City of New York, 32 N.Y. 556 (2018) (addressing application of section 50-a to
NYCLU request for NYPD disciplinary decisions); Victor v. Office of Administrative Trials and
Hearings, Index No. 100890/15 (N.Y. County Sup. Ct., June 4, 2018) (amicus curiae in dispute
addressing application of section 50-a to disciplinary decisions involving Department of Correction
officers). The NYCLU also was deeply involved in the legislative process earlier this year that led
to the repeal of section 50-a.

       In light of this experience, the NYCLU respectfully believes it could be of assistance to the
Court as it addresses the issues and arguments the parties likely will present. For this reason, we
request that the Court allow the NYCLU to participate as amicus in this matter and participate in
any conference that takes places later today or next week in response to the letter the City filed
earlier today (ECF 7).

                                            Respectfully submitted,

                                            s/Christopher Dunn

                                            Christopher Dunn
c: All counsel (via ECF)
